ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty on one count of murder in the second degree, in violation of Section 565.021.1 RSMo (1994), two counts of armed criminal action, in violation of Section 571.015 (1994), and one count *501of assault in the first degree, in violation of Section 565.050 RSMo (1994), on which counts he was sentenced as a prior and persistent offender to four consecutive terms of life imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).